Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 23, 2019

                                      No. 04-19-00149-CV

                                  EX PARTE RUBEN RIOS,

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-W-0521
                        Honorable Lori I. Valenzuela, Judge Presiding

                                         ORDER
        The trial court appointed counsel to represent appellant in this appeal, thereby finding
him indigent. See TEX. CODE CRIM. PROC. ANN. art. 26.04. Accordingly, appellant is not
required to pay the filing fee or the fees for the preparation and filing of the appellate record.
The clerk’s record was filed in this appeal on March 19, 2019. The clerk of this court is directed
to electronically transfer the reporter’s records filed in appeal number 04-17-00652-CV to this
appeal. Appellant’s brief must be filed within thirty days from the date of this order.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2019.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court